Case 18-13015-KHK        Doc 11    Filed 10/09/18 Entered 10/09/18 14:52:51             Desc Main
                                   Document     Page 1 of 4



                                 United States Bankruptcy Court
                                  Eastern District of Virginia
                                      Alexandria Division

In RE:                                                             BCN#: 18-13015-KHK
Miriam Gladis Via                                                  Chapter: 13
Debtor(s)


                        OBJECTION OF WELLS FARGO BANK, N.A.
                         TO PROPOSED CHAPTER 13 PLAN AND
                              CONFIRMATION THEREOF

        Wells Fargo Bank, N.A., and its assignees and/or successors in interest, a secured creditor
in the above-entitled Bankruptcy proceeding, hereby submits the following objections to the
confirmation of the Chapter 13 Plan proposed by Debtor:

        1.       This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 3229 Viscount Ct, Annandale, VA 22003; the promissory note and deed of
trust will be attached to the proof of claim when it is filed by the secured creditor.

       2.      The debtor is due for estimated pre-petition arrears in the amount of $7,255.26.

      3.      The proposed Plan does not set forth a reasonable schedule and time period for the
payment of arrearages on the deed of trust.

       4.     The proposed Chapter 13 plan does not provide this objecting secured creditor
with adequate protection or adequate security, according to Sections 362 and 1325(a) of the
Code.

        5.     As indicated by the debtor's payment history and schedules, the Plan is not
feasible.

       6.      The Plan does not propose to pay the secured creditor's entire claim which is
estimated to be $7,255.26


/s/ Mary F. Balthasar Lake
Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Mary F. Balthasar Lake, Esquire
Matthew Beddingfield, Esquire
Thomas J. Gartner, Esquire
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 18-276052
Case 18-13015-KHK        Doc 11    Filed 10/09/18 Entered 10/09/18 14:52:51             Desc Main
                                   Document     Page 2 of 4


                                         CONCLUSION

        Any Chapter 13 Plan proposed by Debtors must provide for and eliminate the objections
specified above in order to be feasible and to provide adequate protection to this objecting
secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan as
proposed by Debtor be denied.

       WHEREFORE, secured creditor prays as follows:

       1.      That confirmation of the proposed Chapter 13 Plan be denied.
       2.      For attorney's fees and costs incurred herein.
       3.      That a hearing be held November 8, 2018, at 9:30 am on this objection.
       4.      For such other relief as this Court deems proper.

Dated: October 9, 2018                Respectfully submitted
                                      Wells Fargo Bank, N.A.
                                      By Counsel:

                                      /s/ Mary F. Balthasar Lake
                                      Gregory N. Britto, Esquire
                                      Malcolm B. Savage, III, Esquire
                                      William M. Savage, Esquire
                                      Mary F. Balthasar Lake, Esquire
                                      Matthew Beddingfield, Esquire
                                      Thomas J. Gartner, Esquire
                                      SHAPIRO & BROWN, LLP
                                      501 Independence Parkway, Suite 203
                                      Chesapeake, Virginia 23320
                                      (703) 449-5800


I certify that I have electronically transmitted and/or mailed true copies of the above Objections
to the Chapter 13 Plan, by First Class Mail, postage prepaid on this 9th day of October, 2018, to
the following:

Amir Raminpour                        Thomas P. Gorman               Miriam Gladis Via
Sandground, West, Silek               300 N. Washington St.          3229 Viscount Ct
& Raminpour, PLC                      Suite 400                      Annandale, VA 22003
8500 Leesburg Pike, Suite 400         Alexandria, VA 22314
Vienna, VA 22182

                                      /s/ Mary F. Balthasar Lake
                                      Gregory N. Britto, Esquire
                                      Malcolm B. Savage, III, Esquire
                                      William M. Savage, Esquire
                                      Mary F. Balthasar Lake, Esquire
                                      Matthew Beddingfield, Esquire
                                      Thomas J. Gartner, Esquire
18-276052
Case 18-13015-KHK        Doc 11    Filed 10/09/18 Entered 10/09/18 14:52:51            Desc Main
                                   Document     Page 3 of 4



                                 United States Bankruptcy Court
                                  Eastern District of Virginia
                                      Alexandria Division

In RE:                                                             BCN#: 18-13015-KHK
Miriam Gladis Via                                                  Chapter: 13
Debtor(s)


                            NOTICE OF MOTION AND HEARING

       Wells Fargo Bank, N.A. has filed papers with the court objecting to the proposed Chapter
13 plan and confirmation thereof.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not wish the Court to grant the relief sought in the motion, or if you want the
Court to consider your views on the motion, then within fifteen (15) days from the date of service
of this motion, you must file a written response explaining your position with the Court at the
following address: Clerk of Court, United States Bankruptcy Court, P.O. Box 19247, Alexandria,
VA 22320, and serve a copy on the movant at the following address: Shapiro & Brown, LLP,
501 Independence Parkway, Suite 203, Chesapeake, VA 23320. Unless a written response is
filed and served within this fifteen day period, the Court may deem any opposition waived, treat
the motion as conceded, and issue an order granting the requested relief.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the fifteen day period.

       In order to oppose this motion, you must also attend the preliminary hearing scheduled to
be held on: November 8, 2018, at 9:30 am in Courtroom III, United States Bankruptcy Court, 200
South Washington Street, Alexandria, VA 22314.

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion and may enter an order granting that relief.
18-276052
Case 18-13015-KHK         Doc 11    Filed 10/09/18 Entered 10/09/18 14:52:51              Desc Main
                                    Document     Page 4 of 4


Dated: October 9, 2018                 SHAPIRO & BROWN, LLP
                                       Attorneys for Wells Fargo Bank, N.A.


                                   By: /s/ Mary F. Balthasar Lake
                                       Gregory N. Britto, Esquire
                                       Malcolm B. Savage, III, Esquire
                                       William M. Savage, Esquire
                                       Mary F. Balthasar Lake, Esquire
                                       Matthew Beddingfield, Esquire
                                       Thomas J. Gartner, Esquire
                                       SHAPIRO & BROWN, LLP
                                       501 Independence Parkway, Suite 203
                                       Chesapeake, Virginia 23320
                                       (703) 449-5800

                                   CERTIFICATE OF SERVICE

         I certify that I have this 9th day of October, 2018, electronically transmitted and/or mailed
by first class mail, postage pre-paid or hand-delivered a true copy of the foregoing Notice of
Motion (or Objection) to the following:

Amir Raminpour                         Thomas P. Gorman               Miriam Gladis Via
Sandground, West, Silek                300 N. Washington St.          3229 Viscount Ct
& Raminpour, PLC                       Suite 400                      Annandale, VA 22003
8500 Leesburg Pike, Suite 400          Alexandria, VA 22314
Vienna, VA 22182

                                       /s/ Mary F. Balthasar Lake
                                       Gregory N. Britto, Esquire
                                       Malcolm B. Savage, III, Esquire
                                       William M. Savage, Esquire
                                       Mary F. Balthasar Lake, Esquire
                                       Matthew Beddingfield, Esquire
                                       Thomas J. Gartner, Esquire

Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Mary F. Balthasar Lake, Esquire
Matthew Beddingfield, Esquire
Thomas J. Gartner, Esquire
SHAPIRO & BROWN, LLP ATTORNEY FOR
Wells Fargo Bank, N.A.
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 18-276052
